DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to RCE for application 16/587763 filed on 02/24/2021. Claims 1-16 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.

Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112(a) are withdrawn in view of applicant statement indicating that the claims are interpreted/directed to limit to only display technology of display that can be configured to control switching between transparent and non-transparent, and not any display device (page 9, paragraph 1 of remark submitted on 02/08/2021).
 
Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Patent Pub. No. 2018/0079284 A1) in view of Fernando et al. (US Patent Pub. No. 2007/0218217 A1)
Regarding claim 1, Choi teaches a display device (Choi, Fig. 7, device 100 comprising display module 251) comprising: 
a display configured to control switching between transparent or translucent and non-transparent (Choi, [0105] display module may include a transparent display attached to the windshield or window; Choi, [0261], windshield implemented with a transparent display; Choi, [0253]-[0255], windshield transparency can be change from transparent to non-transparent); 

a controller (Choi, Fig. 7, controller 170; Choi, Fig. 8, processor 870) configured to, if the detector detects a first person on a side of a first surface of the display and a second person on a side of a second surface of the display, then control the display to switch to transparent or translucent so that the first person and the second person can see each other through the display (Choi, Fig. 12B(b), user P1 inside the car at onside of the window; Choi, [0322], when user P2 enters reference region A, the processor 870 may control the transparency for the windshield to be transparent), and 
wherein the controller is configured to, if the detector does not detect both the first person on the side of the first surface of the display and the second person on the side of the second surface of the display, then control the display to switch to non-transparent (Choi, Fig. 12B(a), when user P2 is not within the region A, windshield is non-transparent, i.e. denoted by darker shade).
Choi does not seem to explicitly teach the non-transparent state is opaque, i.e. totally dark. Choi teaches that the display film to control the transparency of the windshield/windows can be a liquid crystal film (Choi, [0256]). And that in the related art of providing a liquid crystal film to change a transparency of windshield/windows, Fernando teaches a liquid crystal film that can change the state of a windshield/window to an opaque state (Fernando, [0010], liquid crystal for window application; Fernando, [0142], change tint of window or display specific images on the window; Fernando, [0153], adjust opacity of the window to a totally dark state allowing no light to enter, i.e. opaque).

Regarding claim 11, Choi in view of Fernando teaches the limitations of the parent claim 1, and further teaches the controller is configured to, if the detector detects that the first person is on the side of the first surface and that the second person is on the side of the second surface at a same time that the first person is on the side of the first surface, then control the display so that the first person and the second person can see each other through the display (Choi, Fig. 12B(b), user P1 inside the car at onside of the window; Choi, [0322], when user P2 enters reference region A, the processor 870 may control the transparency for the windshield to be transparent).
Regarding claim 12, Choi in view of Fernando teaches the limitations of the parent claim 1, and further teaches the controller is configured to, if the detector detects that the first person is on the side of the first surface and that the second person is on the side of the second surface at a same time that the first person is on the side of the first surface, then control the display so that the first person and the second person can see each other through the display and at least one of: 
the first person can see a first image visible on the side of the first surface (Choi, Fig. 12B(b), user P1 inside the car at onside of the window; Choi, [0322], when user P2 enters reference region A, the processor 870 may control the transparency for the windshield to be transparent, Choi, [0374], may emit light or display information on the 
the second person can see a second image visible on the side of the second surface.
Regarding claim 13, Choi in view of Fernando teaches the limitations of the parent claim 1, and further teaches the display device is configures such that the first surface is on an opposite side of the display than the second surface (Choi, Fig. 12B, surface facing inside the vehicle and surface facing outside the vehicle).
Regarding claim 16, Choi teaches a method comprising: 
controlling a display to switch between transparent or translucent and non-transparent (Choi, [0105] display module may include a transparent display attached to the windshield or window; Choi, [0261], windshield implemented with a transparent display; Choi, [0253]-[0255], windshield transparency can be change from transparent to non-transparent); 
controlling the display to, if a detector (Choi, Fig. 7, object detection apparatus 300; Choi, Fig. 8, sensing unit 860; Choi, [0097], internal camera 220) detects a first person on a side of a first surface of the display and a second person on a side of a second surface of the display, then switch to transparent or translucent so that the first person and the second person can see each other through the display (Choi, Fig. 12B(b), user P1 inside the car at onside of the window; Choi, [0322], when user P2 enters reference region A, the processor 870 may control the transparency for the windshield to be transparent); and 

Choi does not seem to explicitly teach the non-transparent state is opaque, i.e. totally dark. Choi teaches that the display film to control the transparency of the windshield/windows can be a liquid crystal film (Choi, [0256]). And that in the related art of providing a liquid crystal film to change a transparency of windshield/windows, Fernando teaches a liquid crystal film that can change the state of a windshield/window to an opaque state (Fernando, [0010], liquid crystal for window application; Fernando, [0142], change tint of window or display specific images on the window; Fernando, [0153], adjust opacity of the window to a totally dark state allowing no light to enter, i.e. opaque).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to incorporate the liquid crystal film of Fernando to the windshield/window of Choi. The suggestion/motivation would have been in order to allow the window to be change to totally dark, i.e. opaque, for privacy purposes (Fernando, [0153]).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Patent Pub. No. 2018/0079284 A1) in view of Fernando et al. (US Patent Pub. No. 2007/0218217 A1) and Kumar et al. (US Patent Pub. No. 2014/0204023 A1)
claim 2, Choi in view of Fernando teaches the limitations of the parent claim 1. Choi in view of Fernando does not seem to explicitly teach the controller is configured to control improvement of the first person and the second person seeing each other through the display by changing at least one of a position, a size, and a content of at least one image.
However, in a related art of transparent display, Kumar teaches a transparent display to control improvement of the first person and an object can be seen through the display by changing at least one of a position, a size, and a content of at least one image (Kumar, Fig. 9 and [0155], information 920 may be displayed on the transparent display 110 by modifying the position of the displayed information 920 according to the position 910’ where an object 910 located behind the transparent display 110 is perceptible on the transparent display 110; Kumar, Fig. 9 and [0070], controller may modify the display position of the displayed information).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to adjust the display by changing at least one of a position, a size, and a content of at least one image as suggested by Kumar in the transparent display of Choi in view of Fernando. The suggestion/motivation would have been in order to overcome the problem of user unable to clearly view the information displayed on the transparent display due to its transparent property (Kumar, [0007]).
Although Kumar does not seem to explicitly teach the object is a second person and the display is controlled so the first user and second user can see each other through the display.

Regarding claim 3, Choi in view of Fernando teaches the limitations of the parent claim 1. Choi in view of Fernando does not seem to explicitly teach the controller is configured to control improvement of the first person and the second person seeing each other through the display by erasing at least part of at least one image.
However, in a related art of transparent display, Kumar teaches a transparent display to control improvement of the first person and an object can be seen through the display by erasing at least part of at least one image (Kumar, Fig. 9 and [0155], information 920 may be displayed on the transparent display 110 by modifying the position of the displayed information 920 according to the position 910’ where an object 910 located behind the transparent display 110 is perceptible on the transparent display 110; Kumar, Fig. 9, upper horizontal rectangle is removed/erased and displayed in a new position as indicated by 920).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to adjust the display by erasing at least part of at least one image as suggested by Kumar in the transparent display of Choi in view of Fernando. The suggestion/motivation would have been in order to overcome the 
Although Kumar does not seem to explicitly teach the object is a second person and the display is controlled so the first user and second user can see each other through the display.
However, when combined Kumar with Choi in view of Fernando, the transparent display would be used by two users viewing from the opposite sides of the transparent display, as shown in Fig. 12B of Choi. Hence, the second object, i.e. object on the other side of the transparent display, is a second user in this case, and when the displayed information position is changed that the first user can view the second user through the transparent display, the same can be said in the perspective of the second user and they can see each other through the display.

Claims 8-10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Patent Pub. No. 2018/0079284 A1) in view of Fernando et al. (US Patent Pub. No. 2007/0218217 A1) and Kuhlman et al. (US Patent Pub. No. 2012/0140304 A1)
Regarding claim 8, Choi in view of Fernando teaches the limitations of the parent claim 1, and further teaches that image can be provided to both the user inside the car and outside the car (Choi, [0104], display module implemented as HUD, i.e. display image to user inside the car; Choi, Fig. 23, warning message 2300, i.e. display image to user outside the car).

However, in a related art of providing images in both sides on a transparent display, Kuhlman teaches a way to display image such that a first image visible on the side of the first surface is the same as a second image visible on the side of the second surface (Kuhlman, [0009], display properly oriented image, customer and sales person view the same information).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to display the same image in both sides of the transparent display as suggested by Kuhlman in the display of Choi in view of Fernando. The suggestion/motivation would have been in order to allow the two users easily converse with respect to the images displayed on the transparent display (Kuhlman, [0009]).
Regarding claim 9, Choi in view of Fernando teaches the limitations of the parent claim 1, and further teaches that image can be provided to both the user inside the car and outside the car (Choi, [0104], display module implemented as HUD, i.e. display image to user inside the car; Choi, Fig. 23, warning message 2300, i.e. display image to user outside the car).
Choi in view of Fernando does not seem to explicitly teach the display device is configured such that a first image visible on the side of the first surface is visible on the side of the second surface in a horizontally inverted manner.

Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to display horizontally inverted images in both sides of the transparent display as suggested by Kuhlman in the display of Choi in view of Fernando. The suggestion/motivation would have been in order to allow the two users easily converse with respect to the images displayed on the transparent display is being referenced or pointed to the user of the other side (Kuhlman, [0019]).
Regarding claim 10, Choi in view of in view of Fernando and Kuhlman teaches the limitations of the parent claim 8 and further teaches the controller is configured to control switching between display of the first image and display of the second image (Kuhlman, [0012], multiplex the image displayed on each side of the dual view display).
Regarding claim 14, Choi in view of Fernando teaches the limitations of the parent claim 1, and further teaches that image can be provided to both the user inside the car and outside the car (Choi, [0104], display module implemented as HUD, i.e. display image to user inside the car; Choi, Fig. 23, warning message 2300, i.e. display image to user outside the car).
Choi in view of Fernando does not seem to explicitly teach the display device is configured such that a first image visible on the side of the first surface and a second image visible on the side of the second surface are horizontally non-inverted.

Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to display the horizontally non-inverted image in both sides of the transparent display as suggested by Kuhlman in the display of Choi in view of Fernando. The suggestion/motivation would have been in order to allow the two users easily converse with respect to the images displayed on the transparent display (Kuhlman, [0009]).
Regarding claim 15, Choi in view of in view of Fernando and Kuhlman teaches the limitations of the parent claim 14 and further teaches a first image visible on the side of the first surface is the same as a second image visible on the side of the second surface (Kuhlman, [0009], display properly oriented image, customer and sales person view the same information).

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 8-16 as amended have been considered but are moot because the arguments do not apply to the current reference combination including the new reference of Fernando being used in the current rejections under new grounds of rejection necessitated by amendment.  See above rejections for full detail.
Allowable Subject Matter
Claims 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The above cited prior art reference Choi teaches a similar disclosure of turning a display from transparent to non-transparent based on the presence of person on both sides of the display. But the specifics of the different conditions to switch the display from see-through disable state to see-through enable state, i.e. detect a person viewing a first surface and a person viewing a second surface in claim 4, detect the face of a first person is directed at the first surface and the face of the second person is directed at the second surface in claim 6, detect the eye of the first person is directed at the first surface and the eye of the second person is directed at the second surface in claim 7, in the manner claimed as a whole, is not sufficient taught or suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487.  The examiner can normally be reached on M-F 7am-3pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONG HUI LIANG/Primary Examiner, Art Unit 2693